UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARNELL TORENSE MIDDLETON, a/k/a Tyrone Jeraldo Middleton,
a/k/a Snoop,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:10-cr-00024-SB-1)


Submitted:   January 30, 2012             Decided:   February 3, 2012


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.  Blazer,  Assistant  Federal   Public  Defender,
Charleston, South Carolina, for Appellant.     Sean Kittrell,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darnell         Torense        Middleton     appeals      the      128-month

sentence imposed following his guilty plea to possession with

intent    to      distribute       cocaine,      in    violation       of    21     U.S.C.

§ 841(a)(1), (b)(1)(C) and (b)(1)(D) (West 1999 & Supp. 2011)

(Count One); possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(2006)    (Count      Two),     and    possession      of    a    stolen    firearm,     in

violation      of    18     U.S.C.     §§ 922(j)      and    924(a)    (2006)       (Count

Three).     Counsel for Middleton filed a brief in this court in

accordance     with       Anders      v.   California,      386    U.S.     738    (1967),

questioning         the    reasonableness        of    Middleton’s         sentence      and

whether     the      district      court     complied       with    Federal       Rule   of

Criminal Procedure 11.                Counsel states, however, that he has

found no meritorious grounds for appeal.                           Middleton received

notice of his right to file a pro se supplemental brief, but did

not file one.         The Government declined to file a brief.                     Because

we find no meritorious grounds for appeal, we affirm.

            Because Middleton did not move in the district court

to withdraw his guilty plea, the Rule 11 hearing is reviewed for

plain error.         United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).          “To establish plain error, [Middleton] must show

that an error occurred, that the error was plain, and that the

error    affected         his   substantial      rights.”          United     States     v.

                                             2
Muhammed, 478 F.3d 247, 249 (4th Cir. 2007).                     Here, the record

confirms      that     the    district     court    fully    complied      with    the

requirements of Rule 11.

              We review a sentence imposed by a district court under

a   deferential       abuse    of    discretion    standard.       Gall    v.   United

States, 552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d

572, 575-76 (4th Cir. 2010).              We begin by reviewing the sentence

for    significant      procedural       error,    including     such     errors     as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based   on    clearly        erroneous    facts,    or   failing    to    adequately

explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.”                Gall, 552 U.S. at 51.           If

there are no procedural errors, we then consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.                United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).

              “When rendering a sentence, the district court ‘must

make    an     individualized          assessment        based     on     the     facts

presented.’”         United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,      a    sentencing        court    must   apply   the      relevant    §

3553(a)      factors    to     the   particular     facts   presented       and    must

                                            3
“‘state in open court’” the particular reasons that support its

chosen sentence.          Id.    (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2010)).         The court’s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned     basis      for     exercising       its    own    legal   decisionmaking

authority.’”       United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (alterations omitted).

            We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                             The

district   court        correctly     calculated        the   Guidelines     range     and

understood       that     it    was     advisory,      considered      the    § 3553(a)

factors,     and     adequately       explained        the    sentence.       Thus,    we

conclude that the court imposed a reasonable sentence under the

circumstances.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Middleton, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Middleton requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court    for    leave    to   withdraw       from

                                             4
representation.      Counsel’s motion must state that a copy thereof

was served on Middleton.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     5